PER CURIAM.
We accepted for review Johnson v. State, 543 So.2d 1294 (Fla. 2d DCA 1989), based on apparent conflict with Carawan v. State, 515 So.2d 161 (Fla.1987). Upon reviewing the briefs, we have determined that no conflict exists and that jurisdiction improvidently was granted. Accordingly, the petition for review is dismissed.
It is so ordered.
overton, McDonald, barkett, GRIMES and KOGAN, JJ., concur.
SHAW, J., dissents with an opinion, in which EHRLICH, C.J., concurs.
NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THE COURT.